Response to Arguments/Amendments
Applicant's arguments filed 5/21/2022 have been fully considered but they are not persuasive. Regarding Claims 1, Applicant argues that both claims meet the definition of a generic claim as set forth by MPEP 806.04(d). Applicant asserts that, in addition to the other requirements to meet the definition of a generic claim, Claim 1 does not require a “material element additional to those of the species claim” (MPEP 806.04(d)) because the different bridge structures that are necessary for the devices described in the subject claims are “merely a change in shape for an existing element” and not “a new different component”, which according to Applicant is the proper interpretation of the MPEP definition. Examiner disagrees with Applicant’s interpretation and asserts that the necessary structural differences in the bridge described in Claim 1 is enough to constitute a “material element additional” to those of the claims that describe the 3-leg and 4-leg variants of the device and thus Claim 1 is not generic.
Applicant argues that Claim 2 is generic claim along the line of argumentation similar to the argument discussed in the previous paragraph. Applicant likewise disagrees with Applicant’s interpretation of the MPEP and asserts that the necessary structural differences in the grip channel described in Claim 2 is enough to constitute a “material element additional” to those of the claims that describe the 3-leg and 4-leg variants of the device and thus Claim 2 is not generic.
Applicant’s amendments, see Claims, filed 5/21/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ritz (US 20190117219 A1), and Fox (US 20130030438 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritz (US 20190117219 A1).
Regarding Claim 1, Ritz teaches and implant fixation system comprising an implant transitionable between a natural shape and an insertion shape (e.g. [0008], [0069]-[0071]), the implant, comprising: a bridge (e.g. Fig. 27, element 155; [0097]), a first anchoring member from the bridge (e.g. Fig. 27, element 151; [0097]), the first anchoring member including a width between sides thereof that extends a segment of the first anchoring member exterior to the bridge such that the segment provides the first anchoring member with an engagement point located on the first anchoring member interior of the sides thereof and exterior to the bridge, (e.g. Labeled A in Annotated Figure 27.1 below (changed to the inside of the anchor legs from previous Annotated Figure 27); The portion of anchor labeled A is a width between sides that is exterior to the bridge because it is outside of the bridge body), and a second anchoring member extending from the bridge, the second anchoring member including a width between sides thereof that extends a segment extending of the second anchoring member exterior to the bridge such that the segment provides the second anchoring member with an engagement point located on the second anchoring member interior of the sides thereof and exterior to the bridge (e.g. Labeled H in Annotated Figure 27.1 below, label H is pointing to the inside of the leg; The portion of anchor labeled H is a width between sides that is exterior to the bridge because it is outside of the bridge body); and an implant insertion device (e.g. Fig. 30, element 250; [0098]-[0100], [0102]) movable between a loaded position whereby the implant insertion device by-passes the bridge (e.g. Fig. 29-34; [0102]; the leg interface portions, elements 282-285, bypass the bridge to reach the legs) and engages the segment of the first anchoring member at its engagement point and the segment of the second anchoring member at its engagement point (e.g. [0102]) such that the implant insertion device constrains the implant in its insertion shape and an unloaded position whereby the implant insertion device releases the implant (e.g. [0099]-[0103]).

    PNG
    media_image1.png
    760
    771
    media_image1.png
    Greyscale

Regarding Claim 2, Ritz teaches and implant fixation system comprising an implant insertion device (e.g. Fig. 29-34, element 250; [0098]-[0100], [0102]) a body including a first end and a second end (e.g. Fig. 29-34, element 250 has two ends); and an implant grip (e.g. Fig. 29-34, elements 282-285) coupled with the body and movable relative to the body between an engaged position whereby the implant grip by-passes the bridge (e.g. the leg interface portions, elements 282-285, bypass the bridge to reach the legs) and abuts the segment of the first anchoring member at its engagement point and the segment of the second anchoring member at its engagement point (e.g. Fig. 31, elements 282-285; [0102]) such that the implant grip holds the first anchoring member and the second anchoring member at their engagement points thereby constraining the implant in its insertion shape and a disengaged position whereby the implant grip disengages from the segment of the first anchoring member at its engagement point and the segment of the second anchoring member at its engagement point thereby releasing the implant (e.g. [0099]-[0103]).
Regarding Claim 3, Ritz teaches and implant fixation system wherein the bridge includes first and second sides (e.g. Labeled G1 and G2, respectively, in Annotated Fig. 27 above) and first and second ends (e.g. Labeled F1 and F2, respectively, in Annotated Fig. 27 above); the first anchoring member extends from the bridge at the first end of the bridge adjacent the first side of the bridge (e.g. Fig. 27, element 151), the first anchoring member including the width between the sides thereof that extends the segment of the first anchoring member exterior to the bridge at its first side such that the segment provides the first anchoring member with the engagement point located on the first anchoring member interior of the sides thereof and exterior to the bridge at its first side (e.g. Labeled A in Annotated Figure 27.1 above (changed to the inside of the anchor legs from previous Annotated Figure 27); The portion of anchor labeled A is a width between sides that is exterior to the bridge because it is outside of the bridge body); the second anchoring member extends from the bridge at the second end of the bridge adjacent the first side of the bridge (e.g. Fig. 27, element 152), the second anchoring member including the width between the sides thereof that extends the segment of the second anchoring member exterior to the bridge at its first side such that the segment provides the second anchoring 34 member with the engagement point located on the second anchoring member interior of the sides thereof and exterior to the bridge at its first side (e.g. Labeled H in Annotated Figure 27.1 above (changed to the inside of the anchor legs from previous Annotated Figure 27); The portion of anchor labeled H is a width between sides that is exterior to the bridge because it is outside of the bridge body); a third anchoring member extends from the bridge at the first end of the bridge adjacent the second side of the bridge (e.g. Fig. 27, element 154), the third anchoring member including a width between sides thereof that extends a segment of the third anchoring member exterior to the bridge at its second side such that the segment provides the third anchoring member with an engagement point located on the third anchoring member interior of the sides thereof and exterior to the bridge at its second side (e.g. The internal face on element 154 that corresponds to faces labeled A, H, K of other anchor members); and a fourth anchoring member extends from the bridge at the second end of the bridge adjacent the second side of the bridge (e.g. Fig. 27, element 153), the fourth anchoring member including a width between sides thereof that extends a segment of the fourth anchoring member exterior to the bridge at its second side  such that the segment provides the fourth anchoring member with an engagement point located on the fourth anchoring member interior of the sides thereof and exterior to the bridge at its second side (e.g. Labeled K in Annotated Figure 27.1 above (changed to the inside of the anchor legs from previous Annotated Figure 27); The portion of anchor labeled K is a width between sides that is exterior to the bridge because it is outside of the bridge body).
Regarding Claim 4, Ritz teaches and implant fixation system comprising the implant insertion device (e.g. Fig. 30, element 250; [0098]-[0100], [0102]), comprising: a body including a first end and a second end (e.g. Fig. 29-34, element 250 has two ends); and an implant grip (e.g. Fig. 29-34, elements 282-285) coupled with the body at its second end (e.g. Fig. 29-34, elements 282-285), the implant grip movable relative to the body (e.g. [0102]) between an engaged position whereby the implant grip by-passes the bridge (e.g. the leg interface portions, elements 282-285, bypass the bridge to reach the legs) and abuts the segments of the first, second, third, and fourth anchoring members at their engagement points (e.g. Fig. 31, elements 282-285; [0102]) such that the implant grip holds the first, second, third, and fourth anchoring members at their engagement points thereby constraining the implant in its insertion shape and a disengaged position whereby the implant grip disengages from the segments of the first, second, third, and fourth anchoring members at their engagement points thereby releasing the implant (e.g. [0099]-[0103]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritz et al. (US 20190117219 A1) and Fox (US 20130030438 A1).


    PNG
    media_image2.png
    539
    553
    media_image2.png
    Greyscale

Regarding Claim 5, Ritz does not disclose the following features, however, Fox teaches insertion device the implant grip, comprising a shell (Fig. 4-7, elements 90 and 100 defines a shell around a channel; The end of the implant device of Ritz can be replaced with the shell system of Fox as opposed to the clamping system of Ritz), wherein: the shell includes an exterior surface having an upper surface (e.g. Labeled I in Annotated Figure 5 below) and a lower surface (e.g. Labeled J in Annotated Figure 5 below), the shell includes an interior surface complimentary in shape with the implant such that the interior surface defines a passage through the shell complimentary in shape with the implant (e.g. Fig. 5, element 102; The passage, element 102, could be modified to receive the shape of the fixation device), the shell at its upper surface receives into the passage the body at its second end thereby coupling the shell with the body (e.g. Fig. 8), and the shell at its lower surface receives into the passage (e.g. [0070]-[0071], [0255], [0278]) the implant whereby the shell at its interior surface by-passes the bridge (e.g. Fig. 4-8, the end of interior surface of the shell by-passes the bridge of the staple, element 12) and engages the segments of the first, second, third, and fourth anchoring members at their engagement points (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]; the channel receives the implant anchor members are in contact with the interior of the cartridge; The channel can be modified to be the shape of the fixation device) thereby holding the implant in the shell and constraining the implant in its insertion shape (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]).
Also, Regarding Claim 7, the combination of Ritz’s four anchoring members with the four grooved shell of Fox would arrive at the interior surface in each of the first, second, third and fourth grooves defines a retention surface  whereby, when the first, second, third and fourth grooves receive therein one of the segments of the first, second, third and fourth anchoring members, each of the retention surfaces abuts one of the engagement points of the segments for the first, second, third and fourth anchoring members  whereby the retention surfaces grip and constrain the first, second, third and fourth anchoring members such that the shell retains therein the implant in its insertion shape (e.g. [0065], [0068]-[0076], [0255], [0270], [0271]).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to be retained under strain (e.g. Fox, [0065]).
Additionally, it would have been obvious for one of ordinary skill in the art to replace the jaw mechanism taught by Ritz with the separable shell implant insertion mechanism under the rationale of simple substitution of one known element for another to obtain predictable results because the results of such a substitution would produce predictable results.
Regarding Claim 6, Ritz does not disclose the following features, however, Fox teaches insertion device wherein the interior surface of the shell defines first, second grooves (e.g. Fig. 4-8, element 90; the inside of the separable shell can be modified to receive the fixation device taught by Ritz, similar to the channel of the end of the implantation device of Ritz), whereby, when the shell at its interior surface by-passes the bridge (e.g. Fig. 4-8; the inside of the separable shell can be modified to receive the fixation device taught by Ritz, similar to the channel of the end of the implantation device of Ritz; the Ritz device has jaws that bypass the bridge of the fixation device to abut the engagement points) each of the first, second, grooves receives therein one of the segments of the first, second anchoring member (e.g. Fig. 4-8, element 90 has two grooves that receive the legs of the fixation device, element 20) further whereby the interior surface at the first, second grooves engages the first, second anchoring members, at their engagement points thereby retaining the implant within the shell in its insertion shape (e.g. Fox, Fig. 4-8; the inside of the separable shell can be modified to receive the fixation device taught by Ritz, similar to the channel of the end of the implantation device of Ritz; the Ritz device has jaws that bypass the bridge of the fixation device to abut the engagement points).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
The combination of Ritz and Fox does not teach an implant grip of an insertion device wherein the interior surface of the shell defines third, and fourth grooves, whereby, when the shell at its interior surface by-passes the bridge, each of the third, and fourth grooves receives therein one of the segments of the, third, and fourth anchoring members, further whereby the interior surface at the, third, and fourth grooves engages the, third, and fourth anchoring members, thereby retaining the implant within the shell in its insertion shape. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cartridge channel, element 90, capable of receiving a 4 pronged fixation device instead of a 2 pronged fixation device it has been held by the courts that a mere change in shape or configuration, without persuasive evidence that the particular shape or configuration is significant, is a common practice which requires only ordinary skill in the art and is considered routine. MPEP 2144.
Regarding Claim 8, the combination of Ritz and Fox teaches the interior surface of the shell includes projections (e.g. The shell of Fox can be modified to have a shape similar to the end of the device of Ritz. The device of Ritz having jaws with leg interfaces that project out to abut the anchor legs of the fixation devices), whereby, when the shell at its interior surface by-passes the bridge (e.g. The shell of Fox can be modified to have a shape similar to the end of the device of Ritz. The leg interface portions, elements 282-285, bypass the bridge to reach the legs), the projections by-pass the bridge and engage one of the first, second, third, and fourth anchoring members such that the shell retains therein the implant in its insertion shape (e.g. Ritz, Fig. 29-34, elements 282- 285; [0110]; Fox does not teach the projection interacting with the anchoring member, however, Ritz demonstrates a projection that engages to the anchor member; The leg interface portions of Ritz, elements 282-285, bypass the bridge to reach and engage the anchor legs).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
Regarding Claim 9, the combination of Ritz and Fox teaches wherein the projections are resilient (e.g. Ritz, [0099]-[0103]; The leg interface portions, elements 282-285, are resilient), whereby, when the shell at its interior surface by-passes the bridge, the projections by-pass the bridge (e.g. Fox, Fig. 7, elements 94) by moving relative thereto and engage one of the first, second, third, and fourth anchoring members such that the shell retains therein the implant in its insertion shape (e.g. Ritz, Fig. 29, elements 283, 285; [0110], [0018]; Fox does not teach the projection interacting with the anchoring member, however, Ritz demonstrates a projection that engages to the anchor member).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
Regarding Claim 10, the combination of Ritz and Fox teaches an insertion device wherein the body (e.g. Fox, Fig. 7-8, elements 110 and 120), comprising an implant grip receiver at the second end of the body (e.g. The shell of Fox can be modified to have a shape similar to the end of the device of Ritz. The device of Ritz having jaws with leg interfaces that project out to abut the anchor legs of the fixation devices; The end of the implant device of Ritz can be replaced with the shell system of Fox as opposed to the clamping system of Ritz), the implant grip receiver terminating in a tamp (e.g. the end of element 112 acts as a tamp), wherein the implant grip receiver is complimentary in shape with the interior surface of the shell (e.g. Fig. 8; [0261]-[0265]), further wherein the implant grip receiver inserts into the passage of the shell at its upper surface thereby coupling the implant grip receiver with the shell (e.g. Fig. 8 shows the implant grip receiver with the shell component; [0261]-[0265]).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
Regarding Claim 11, the combination of Ritz and Fox teaches an insertion device wherein, when the implant grip resides in its engaged position, the tamp sits atop the bridge of the implant (e.g. [0154]; [0261]-[0265]) further wherein, the tamp remains atop the bridge of the implant to prevent movement of the implant relative to the implant grip during progression of the implant grip from its engaged position to its disengaged position (e.g. [0261]-[0265]; the tamp portion of the Fox device necessarily prevents movement of the fixation device during the deployment of the fixation device due to the force required to extrude).
Ritz and Fox are concerned with the same field of endeavor as the instant claims, namely, implant fixation systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ritz such that insertion device uses separable movable implant grip with a channel for holding the fixation member instead of a jaw mechanism as taught by Fox in order for the fixation device to retained under strain (e.g. Fox, [0065]).
Allowable Subject Matter 
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 53-61 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art does not contain an implant insertion device with a shell component that has a detent that engages with the notches of the implant body that the shell is coupled to in order to for the shell to locked in engaged and disengaged positions relative to the implant body.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED KLAR ROVIRA/Examiner, Art Unit 3774 


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774